DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Applications 60/916,815; 60/908,095; 60/868,962; 60/868,851; and 60/868,893, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 60/916,815 does not provide support for claims 2, 8, 9, 16, 22, 28, 29, 34, 60, 66, 67, 74, 80, 86, 87, 92, 110-115, 124, 125, 132, 144, 145, 150, 168-173, 182, 183, 190, 202, 203, 208, or 226-231.  Application 60/908,095 does not provide support for claims 2, 8, 9, 16, 22, 28, 29, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose or provide antecedent basis for the “subconverter” of amended claims 1, 21, 59, 79, 99, 117, 137, 157, 175, 195, and 215.  The term “subconverter is not a term of art and is not disclosed, and it is not clear what the applicant means by a “subconverter”.  Any part of a converter can be a subconverter.  For examination purposes, it has been assumed that any part of the DC/DC converter can be a subconverter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subconverter of amended claims 1, 21, 59, 79, 99, 117, 137, 157, 175, 195, and 215 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13, 22, 33, 60, 71, 80, 91, 118, 129, 138, 149, 176, 187, 196, and 207 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
As to claims 2, 22, 60, 80, 118, 138, 176, and 196, the applicant has not shown 
possession of “said DC-DC converter is operable at an output voltage that is equal to the input voltage”.  The description of the desired output voltage being similar to the input voltage in some situations is not the same as the input and output voltages being equal during loaded circuit condition of the system.  The Applicants’ specification does not describe the DC-DC converter operable at a sweet spot during loaded circuit condition of the system, where the output voltage is substantially the same as the input voltage.
	As to claims 13, 33, 71, 91, 129, 149, 187, and 207, the Applicant states that the controller is a shared switch that toggles between the buck and boost operations because the controller (606) controls both the buck converter and the boost converter and determines whether a buck or boost operation is to be performed.  A controller, however, is not a switch.  The Applicant has possession of the two sub-converters sharing an inductor (608) but does not have possession of the two sub-converters sharing a switch.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-4, 14-15, 17, 19-21, 23-24, 35-40, 59, 61-62, 72-73, 75, 77-79, 81-82, 93-98, 117, 119-120, 130-131, 133, 135-137, 139-140, 151-156, 175, 177-178, 188-189, 191, 193-195, 197-198, and 209-214 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the international patent publication of Wolfs (WO 2006/005125).
As to claim 1, Wolfs discloses a solar power system comprising:  a DC-DC 
converter (one of the middle DC-DC converters 24) connected within and as part of a solar power string (solar generators 20 and other DC-DC converters 24; see Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a first unconverted string portion (one of the middle solar power generators 20) and a second unconverted string portion (other solar generators 20) of the string, the portions separated by, and in serial connection with, the DC-DC converter (24) (see page 8, lines 12-16); a first pair of electrical connections (on the left side of DC-DC converter 24) connecting the DC-DC converter (24) across the first unconverted string portion (20) (see Figure 5); a second pair of electrical connections (on the right side of DC-DC converter 24) connecting the DC-DC converter (24) across the second unconverted 
	As to claim 3, the DC-DC converter (24) connected within the solar power string (solar generators 20) is connected with the first unconverted string portion through a first string portion conductor (connections at left of DC-DC converter 24) and connected with the second unconverted string portion through a second string portion conductor (connections at right of DC-DC converter 24), wherein the first string portion conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second string portion conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).

	As to claim 14, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
	As to claim 15, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
	As to claim 17, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
	As to claim 19, the first unconverted string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 20, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
	As to claim 21, Wolfs discloses a solar power system comprising:  string of serially connected electrical components that include solar panels (20) (see page 8, lines 14-15 and Figure 5); a DC-DC converter (24) intermediately electrically connected within the string as a part of the string so as to define a first, solar panel string portion (one of the middle solar power generators 20) and a second, solar panel string portion (other solar generators 20) (see Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a positive rail (at top of top solar power generator 20) connected with the first, solar panel string portion (one of the middle solar generators 20), and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of 
As to claim 23, the DC-DC converter (24) electrically connected within the solar power string (solar generators 20) is electrically connected with the first, solar power string portion through a first string portion conductor (connections at left of DC-DC converter 24) and electrically connected with the second, solar power string portion through a second string portion conductor (connections at right of DC-DC converter 24), wherein the first string portion conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second string portion conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
	As to claim 24, the string portion open circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 35, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
As to claim 36, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).

	As to claim 38, the first string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 39, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
	As to claim 40, the first string portion (one of the middle solar generators 20) is a first unconverted string portion (the output of the solar generators 20 is inputted to the converter and is therefore unconverted), and the second string portion (the other solar generators 20) is a second unconverted string portion (see Figure 5).
As to claim 59, Wolfs discloses a solar power system comprising:  a DC-DC converter (one of the middle DC-DC converters 24) forming part of a solar power string (see Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a first string portion (one of the middle solar generators 20) and a second string portion (other solar generators 20) of the string, the portions separated by, and in serial connection with, the DC-DC converter (24) (see page 8, lines 14-15 and Figure 5); a first pair of electrical connections (to the left of a middle DC-DC converter 24; see Figure 5) connecting the DC-DC converter (24) across the first string portion; a second pair of electrical connections (to the right of a middle DC-DC converter 24; see Figure 5); connecting the DC-DC converter (24) across the second string portion; a positive rail (at top of top solar power generator 20; see Figure 5) electrically connected with one solar panel of the first string portion (one of the middle solar generators 20) and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar 
As to claim 61, the DC-DC converter (24) electrically connected within the solar power string (solar generators 20) is connected with the first string portion through a first conductor (connections at left of DC-DC converter 24) and connected with the second string portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
	As to claim 62, the string portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 72, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 73, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).

As to claim 77, the first string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 78, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
As to claim 79, Wolfs discloses a solar power system comprising:  a string comprising one or more solar panels (one of middle solar panels 20; see Figure 5); a DC-DC converter (24) intermediately electrically connected within the string as a part the string so as to define a first solar panel string portion (solar generator 20 to the left of DC-DC converter 24; see Figure 5) and a second solar panel string portion (the other solar generators; see Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a positive rail (at top of top solar power generator 20; see Figure 5) connected with the first, solar panel string portion (20), and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 20; see Figure 5) connected with the second, solar panel string portion (20), and connected with the DC-DC converter (24) (see Figure 5).
As to claim 81, the DC-DC converter (24) is electrically connected with the first solar panel string portion through a first string portion conductor (connections at left of DC-DC converter 24); and connected with the second solar panel string portion through a second string portion conductor (connections at right of DC-DC converter 24), wherein the first string portion conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second string portion conductor has a second string 
	As to claim 82, the string portion open circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 93, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).	
As to claim 94, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
As to claim 95, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 96, the first string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 97, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
As to claim 98, the first string portion (one of the middle solar generators 20) is a first unconverted string portion (the output of the solar generators 20 is inputted to the 
	As to claim 117, Wolfs discloses a system comprising:  a DC-DC converter (one of the middle DC-DC converters 24, see page 8, lines 13-14 and Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a power string connected to the DC-DC converter (24), comprising:  a first string portion (top two solar generators 20); and a second string portion (bottom two solar generators 20), wherein the first and second portions are separated by, and in serial connection with , the DC-DC converter (24) (see page 8, lines 14-16 and Figure 5); a first pair of electrical connections (at left side of DC-DC converter 24) connecting the DC-DC converter (24) across the first string portion; a second pair of electrical connections (at right side of DC-DC converter 24) connecting the DC-DC converter (24) across the second string portion; a positive rail (at top of top solar generator 20) electrically connected with a power source (20) of the first string portion and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 20) electrically connected with a power source (20) of the second string portion and with the DC-DC converter (24) (see Figure 5).
As to claim 119, the DC-DC converter (24) is connected with the first string portion through a first conductor (connections at left of DC-DC converter 24); and connected with the second string portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the 
As to claim 120, the string portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 130, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 131, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
As to claim 133, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
As to claim 135, the first string portion comprises a plurality of power sources (top two solar generators 20, see Figure 5).
As to claim 136, the first DC-DC converter (24) comprises at least two inputs (at left of DC-DC converter 24, see Figure 5).
	As to claim 137, Wolfs discloses a system comprising:  a string comprising one or more power sources (20) (see Figure 5); a DC-DC converter (one of the middle DC-DC converters 24) intermediately electrically connected within the string as a part of the string so as to define a first, power source string portion (top two power sources 20) and 
As to claim 139, the DC-DC converter (24) is:  electrically connected with the first power source string portion through a first conductor (connections at left of DC-DC converter 24); and electrically connected with the second power source string portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
As to claim 140, string portion open circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).

As to claim 152, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
As to claim 153, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 154, the first string portion comprises a plurality of power sources (top two solar generators 20, see Figure 5).
As to claim 155, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
As to claim 156, the first string portion is a first unconverted string portion (the outputs of the solar generators 20 are connected to the inputs to the DC-DC converters 24) and the second string portion is a second unconverted string portion (see Figure 5).
	As to claim 175, Wolfs discloses a system comprising:  a DC-DC converter (one of the middle DC-DC converters 24, see Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a power string comprising:  a first portion (top two solar generators 20) (see Figure 5); and a second portion (bottom two solar generators 20), wherein the first and second portions are separated by, and in serial connection with, the DC-DC converter (24) (see page 8, lines 12-16 and Figure 5); a first pair of electrical connections (at left of DC-DC converter 24) connecting the DC-DC converter (24) across the first portion (see Figure 5); a second pair of electrical connections (at right of DC-DC converter 24) connecting the DC-DC converter (24) across the second portion (see Figure 5); a positive rail (at top of top solar generator 20) 
As to claim 177, the DC-DC converter (24) connected within the power string (solar generators 20) is connected with the first portion through a first conductor (connections at left of DC-DC converter 24) and connected with the second portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
	As to claim 178, the portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (24) (see page 5, lines 22-24, the DC-DC converters are buck type converters).
	As to clam 188, the negative rail is a lower rail (at bottom of bottom solar generator 20, see Figure 5).

	As to claim 191, the system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
	As to claim 193, the first portion comprises a plurality of power sources (top two solar generators, see Figure 5).
	As to claim 194, the first DC-DC converter (24) comprises at least two inputs (at the left side of the DC-DC converter 24, see Figure 5).
	As to claim 195, Wolfs discloses a system comprising:  a string comprising one or more power sources (one of the middle power sources 20); a DC-DC converter (24) electrically connected to the string so as to define a first portion (top two solar generators 20) and a second portion (bottom two solar generators 20) (see page 8, lines 12-16 and Figure 5), wherein the DC-DC converter comprises two sub-converters (e.g. 21 and 22); a positive rail (at top of top solar generator 20) connected with the first portion and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 20) connected with the second portion and connected with the DC-DC converter (24) (see Figure 5). 
As to claim 197, the DC-DC converter (24) is electrically connected with the first portion through a first conductor (connections at left of DC-DC converter 24); and connected with the second portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first portion loaded circuit voltage value relative to the negative rail, the second conductor has a second portion loaded circuit voltage value relative to the negative rail, and a sum of the first portion 
	As to claim 198, portion open circuit voltage values are achieved by bucking by the DC-DC converter (24) (see page 5, lines 22-24, the DC-DC converters are buck type DC-DC converters).
	As to claim 209, the system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
	As to claim 210, the positive rail is an upper rail (at top of top solar generator 20, see Figure 5).
	As to claim 211, the negative rail is a lower rail (at bottom of bottom solar generator 20, see Figure 5).
	As to claim 212, the first portion comprises a plurality of power sources (20) (see Figure 5).
	As to claim 213, the DC-DC converter (24) comprises two inputs (at left side of DC-DC converter 24, see Figure 5).
	As to claim 214, the first portion comprises a first unconverted string portion and the second portion comprises a second unconverted string portion (the outputs of the first and second portions 20 are connected to the inputs of the DC-DC converters 24 and are therefore unconverted, see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 5-6, 22, 25-26, 60, 63-64, 80, 83-84, 118, 121-122, 138, 141-142, 176, 179-180, 196, and 199-200 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfs.
As to claims 2, 22, 60, 80, 118, 138, 176, and 196, Wolfs discloses all of the claimed features, as set forth above, except for the DC-DC converter operable at an output voltage that is equal to the input voltage; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have made the DC-DC converter operable at an output voltage that is equal to the input voltage, because selections of operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 5, Wolfs discloses all of the claimed features, as set forth above, 
except for a second solar power string connected in parallel with the first solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second solar power string in parallel with the first solar power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 6, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within the second solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the second solar power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 25, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional string electrically connected in parallel with the first string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the first string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 26, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional DC-DC converter connected within the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).

except for a second solar power string connected in parallel with the first solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second solar power string in parallel with the first solar power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 64, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within second solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 83, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string that includes additional solar panels, the additional string electrically connected in parallel with the string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).

except for at least one additional DC-DC converter, each of which is electrically connected within one of the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 121, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional string connected in parallel with the first power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the first power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 122, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within the second power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the second power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 141, Wolfs discloses all of the claimed features, as set forth above, 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 142, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional DC-DC converter, each of which is electrically connected within one of the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 179, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string connected in parallel with the power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 180, Wolfs discloses all of the claimed features, as set forth above, 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 199, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string connected in parallel with the string, wherein the at least one additional string comprises additional power sources; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the string, wherein the at least one additional string comprises additional power sources, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 200, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional DC-DC converter that is electrically connected to the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional DC-DC converter to the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza,.
Claims 18, 76, 116, 134, and 192 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfs in view of the US patent application publication of Toyomura et al. (2005/0121067).
As to claims 18, 76, 116, 134, and 192, Wolfs discloses all of the 
claimed features, as set forth above, except for a DC-AC power inverter that acts on power conducted by the negative and positive rails.  Toyomura discloses a DC-AC power inverter (3) that is connected to outputs from a plurality of DC-DC converters (2) that are connected to solar cells (see paragraph [0071], lines 1-10.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a DC-AC power inverter to the outputs of the DC-DC converters, in order to provide efficient and redundant solar power to AC loads.
Allowable Subject Matter
Claims 7-8, 11-12, 27-28, 31-32, 65-66, 69-70, 85-86, 89-90, 99-108, 116, 123-124, 127-128, 143-144, 147-148, 157-166, 174, 181-182, 185-186, 201-202, 205-206, 215-224, and 232 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 27, 65, 85, 123, 143, 181, and 201 contain allowable subject matter 
because none of the prior art of record discloses or suggests a diode established between the DC-DC converter and the positive rail, in combination with the remaining claimed features.

	Claims 11, 31, 69, 89, 127, 147, 185, and 205 contain allowable subject matter because none of the prior art of record discloses or suggests one of the two sub-converters comprising a dual mode converter, in combination with the remaining claimed features.
	Claims 12, 32, 70, 90, 128, 148, 186, and 206 contain allowable subject matter because none of the prior art of record discloses or suggests one of the two sub-converters comprising a buck converter, in combination with the remaining claimed features.
	Claims 99-108, 116, 157-166, 174, 215-224, and 232 contain allowable subject matter because none of the prior art of record discloses or suggests the DC-DC converter comprising two subconverters that share an inductor, in combination with the remaining claimed features.
Response to Arguments
Applicant's arguments filed September 8, 2021, have been fully considered but they are not persuasive.
With respect to the rejections of claims 1, 21, 59, 79, 117, 137, 175, and 195 
under 35 U.S.C. 102(a), the applicant amended the claims to include the DC-DC converter comprising two subconverters, as recited in allowed dependent claims 10, 30, 
With respect to the rejections of claims 2, 22, 60, and 80 under 35 U.S.C 112, first paragraph, the applicant amended the claims to recite the DC-DC converter operable at an output voltage that is equal to the input voltage during loaded circuit condition of the system, instead of at a sweet spot.  This is how Ledenev defines the “sweet spot”, but the specification does not describe or disclose the DC-DC converter operable at an output voltage that is equal to the input voltage during loaded circuit condition of the system.  
With respect to proposed interference counts 8 and 9, there is no interference because claims 104 and 106 depend from claim 99, which as amended recites the DC-DC converter comprising two subconverters that share an inductor.  Claims 46 and 48 of Ledenev, and the claims from which they depend, do not recite this limitation.  Therefore, there is no interference between claims 104 and 106, and claims 46 and 48 of Ledenev.
Applicant’s arguments, see Remarks, pages 39-40, filed September 8, 2021, with respect to the rejections of claims 99, 157, and 215 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  The rejections of claims 99, 157, and 215 has been withdrawn. 
Applicant’s arguments, see Remarks, pages 39-40, filed September 8, 2021, with respect to the objections to the specification, drawings, and claims 61, 81, 139, 171, 179-180, and 194 have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAL KAPLAN/Primary Examiner, Art Unit 2836